McFarland, J., concurring.
I concur in the judgment. I have great doubt, however, if it should be assumed here that the lower court granted a new trial for want of sufficient evidence, when the order itself granting the new trial expressly places it on other grounds. Of course, the opinion or reasoning of the court below is no part of the record; but may not a statement in the order which shows that the new trial was not granted for insufficiency of evidence be taken as part of the order itself, and therefore a part of the record ?